      Case 2:18-cv-01524-GMS Document 54 Filed 12/04/18 Page 1 of 3



 1   Steven C. Vondran, [SBN 025911]
     THE LAW OFFICES OF STEVEN C. VONDRAN, PC
 2   2415 East Camelback Road, Suite 700
     Phoenix, Arizona 85016
 3   Telephone: (877) 276-5084
     Facsimile: (888) 551-2252
 4   E-mail: steve@vondranlegal.com
 5
     Attorneys for LISA VONDRAN
 6

 7

 8                    IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE DISTRICT OF ARIZONA

10   Lisa Vondran,
                                                          No. CV-18-01524-GMS
11                       Plaintiff,
12   v.                                              NOTICE OF SETTLEMENT
13   Costco Wholesale Corporation, an
     unknown corporation; Sonoran
14
     Technical Service, Inc. an unknown
15   Arizona organization, Rodolfo Lopez,
16
     an Individual et al. Does 1-100,

17
                         Defendants.

18

19
           Plaintiff, Lisa Vondran, throught counsel, and, pursuant to Rule 5.1(b),

20   Arizona Rules of Civil Procedure, give notice of settlement of the above-entitled
21
     matter. The parties, through their respective counsel, will be filing shortly a
22

23   stipulation to dismiss this matter with prejudice.

24

25

26
27

28



                               PLAINTIFF’S STATUS REPORT
      Case 2:18-cv-01524-GMS Document 54 Filed 12/04/18 Page 2 of 3



 1   Respectfully Submitted.
 2

 3
     DATED: December 4, 2018    THE LAW OFFICES OF STEVEN C.
                                VONDRAN, P.C.
 4

 5
                                By:        /Steven C. Vondran/
 6
                                      Steven C. Vondran, Attorney for Plaintiff
 7                                    THE LAW OFFICES OF STEVEN C.
                                      VONDRAN, PC
 8                                    2415 East Camelback Road, Suite 700
                                      Phoenix, Arizona 85016
 9                                    Telephone: (877) 276-5084
                                      Facsimile: (888) 551-2252
10                                    E-mail: steve@vondranlegal.com
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                       2
      Case 2:18-cv-01524-GMS Document 54 Filed 12/04/18 Page 3 of 3



 1
                               PROOF OF SERVICE (ECF FILING)
 2
            I declare that:
 3
            I am employed in the County of Maricopa, State of Arizona. I am over the age of
 4
     eighteen years and not a party to the within cause; my business address is 2415 E.
 5
     Camelback Road, Suite 700, Phoenix, Arizona 850126. I am readily familiar with this
 6
     law firm's practice for collection and processing of correspondence/documents for mail in
 7
     the ordinary course of business.
 8          On December 4, 2018 I caused to serve the following documents entitled:
 9
                                   NOTICE OF SETTLEMENT
10

11
            To be filed by filing such through the Court’s ECF filing system thereby providing
     notice to all registered users.
12
            I declare under the penalty of perjury pursuant to the laws of the United States that
13
     the foregoing is true and correct and that this declaration was executed on November 16,
14
     2018, at Phoenix, Arizona.
15

16   Dated: December 4, 2018                           /s/ Lisa Vondran
                                                       LISA VONDRAN
17

18

19
20

21

22

23

24

25

26
27

28


                                               3
